                                                                     LSDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCL!\IENT
SOUTHERN DISTRICT OF NEW YORK                                        EL ECTRO~ICALLY FILED
                                                                     D<>C #: ----,....---,---
JASON WINTERS,
                                                                   1 I> \ I I· Fl L F D: .__...-+-+-.......,H-"'-----
                                    Plaintiff,

                        -against-
                                                                     19-CV-7271 (RA)
NYCDOC; RIKERS ISLAND; RIKERS ISLAND
                                                                 ORDER OF SERVICE
CENTRAL CASHIER; K. SMALLS, WARDEN
OF AMKC; SHERMA DUNBAR, WARDEN OF
MDC,

                                    Defendants.

RONNIE ABRAMS, United States District Judge:

        Plaintiff, currently detained in the George R. Viemo Center on Rikers Island, brings this

prose action under 42 U.S.C. § 1983, alleging that Defendants have violated his rights. By order

dated August 8, 2019, the Court granted Plaintiff's request to proceed without prepayment of

fees, that is, in forma pauperis. 1

                                      STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), l 915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe prose pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the "strongest [claims] that they suggest,"




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed informa pauperis. See 28 U.S.C. § 1915(b)(l).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                           DISCUSSION

A.     New York City Department of Correction (NYCDOC)

        Plaintiff's claims against the NYDOC must be dismissed because an agency of the City

of New York is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 ("[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law."); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City

of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) ("[A] plaintiff is generally prohibited

from suing a municipal agency.").

       In light of Plaintiff's pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and directs the Clerk of Court to amend the caption of this action to replace the NYDOC with the

City of New York. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses

the City of New York may wish to assert.

B.     Rikers Island

       Plaintiff's claims against Rikers Island must also be dismissed. Section 1983 provides

that an action may be maintained against a "person" who has deprived another of rights under the

"Constitution and Laws." 42 U.S.C. § 1983. Rikers Island is not a "person" within the meaning

of§ 1983. See generally Will v. Mich. Dep 't of State Police, 491 U.S. 58 (1989) (state is not a

"person" for the purpose of§ 1983 claims); Zuckerman v. Appellate Div., Second Dep 't Supreme

Court, 421 F.2d 625,626 (2d Cir. 1970) (court not a "person" within the meaning of 42 U.S.C.

                                                  2
§ 1983); Whitley v. Westchester Cnty. Corr. Fae. Admin., No. 97-CV-420 (SS), 1997 WL 659100,

at *7 (S.D.N.Y Oct. 22, 1997) (correctional facility or jail not a "person" within the meaning of

§ 1983). Therefore, Plaintiff's claim against Rikers Island must be dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

C.      Rikers Island Central Cashier

        Plaintiff's claims against the Rikers Island Central Cashier must also be dismissed. To

state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing a defendant's direct

and personal involvement in the alleged constitutional deprivation. See Spavone v. NY State

Dep 't of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v. Coughlin, 58 F.3d 865, 873

(2d Cir. 1995)). A defendant may not be held liable under§ 1983 solely because that defendant

employs or supervises a person who violated the plaintiff's rights. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009) ("Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior."). An individual defendant can be

personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 2




       2
          "Although the Supreme Court's decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor's personal involvement with respect
to certain constitutional violations," the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013). This Court has already expressed its
                                                 3
       Plaintiff does not allege any facts showing how the Rikers Island Central Cashier was

personally involved in the events underlying his claims. Plaintiff's claims against this Defendant

are therefore dismissed without prejudice to Plaintiff naming this Defendant in an amended

complaint, if he can allege its personal involvement in the events underlying his claims. See 28

U.S.C. § 1915(e)(2)(B)(ii).

D.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York;

K. Smalls, Warden of AMKC; and Sherma Dunbar, Warden of MDC, waive service of summons.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff's claims against the NYDOC, Rikers Island, and the Rikers

Island Central Cashier. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add

the City of New York as a Defendant under Fed. R. Civ. P. 21.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants the City of New York; K. Smalls, Warden of AMKC; and Sherma Dunbar, Warden of

MDC, waive service of summons.

       The Clerk of Court is directed to docket this as a "written opinion" within the meaning of

Section 205(a)(5) of the £-Government Act of 2002.



view that Colon remains good law. See Phillip v. Schriro, No. 12-CV-8349 (RA), 2014 WL
4184816, at *4 (S.D.N.Y. Aug. 22, 2014).
                                                 4
         The Court certifies under 28 U.S.C. § l 915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:    August 14, 2019
          New York, New York

                                                             RONNIE ABRAMS
                                                          United States District Judge




                                                 5
